Order entered October 9, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00260-CR

                                 GARY DON JENNINGS, Appellant

                                               V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F10-71278-K

                                           ORDER
       The Court REINSTATES this appeal.

       On June 14, 2013, this Court ordered the trial court to make findings regarding the

reporter’s record of the January 22, 2013 adjudication hearing. The findings were ordered in

response to court reporter Janice Garrett’s April 29, 2013 extension request that stated the

hearing was recorded by court reporter Akilah Welborn, and that Ms. Garrett had not been able

to contact Ms. Welborn regarding the record. To date, we have not received the findings, the

reporter’s record from the January 22, 2013 hearing, or a response to either of two letters

inquiring about the status of the findings. The appeal cannot proceed until the issue of the

reporter’s record is resolved.
       Accordingly, we ORDER the Honorable Dominique Collins, Presiding Judge of the

Criminal District Court No. 4, to make findings regarding the record of the January 22, 2013

adjudication hearing. Pursuant to Texas Rule of Appellate Procedure 34.6(f), the Honorable

Dominique Collins shall specifically determine the following:

      Whether appellant timely requested the reporter’s record.

      The name of the court reporter who recorded the January 22, 2013 adjudication hearing.

      Whether the notes of the January 22, 2013 hearing are available and can be transcribed.
       If the notes are available and can be transcribed, the Honorable Dominique Collins shall
       determine the date by which that record will be filed.

      If the notes are not available or cannot be transcribed, the Honorable Dominique Collins
       shall determine whether appellant is at fault for the loss or destruction of the notes and
       whether the parties can agree on a substituted record.

       We ORDER the Honorable Dominique Collins to transmit a record containing her

written findings of fact, any orders, and any supporting documentation to this Court within

THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

(1) the Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; (2) Janice

Garrett, Official Court Reporter, Criminal District Court No. 4; (3) Riann Moore, Dallas County

Public Defender’s Office; and (4) Michael Casillas, Dallas County District Attorney’s Office.

       We ABATE the appeal to allow the Honorable Dominique Collins to comply with this

order. The appeal shall be reinstated thirty days from the date of this order or when the findings

are received, whichever is earlier.


                                                    /s/     DAVID EVANS
                                                            JUSTICE